 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcluded employees in the Service Building and other locations.More-over, they work in close proximity occasionally with many, and regu-larly with a substantial number of, other employees who are engagedin similar duties.Therefore, in all the circumstances, particularly thefunctional integration of the work of the employees in the unit soughtwith that of other employees, we find that the unit is not appropriate,and we shall dismiss the petition."[The Board dismissed the petition.]a Sears, RoebuckkCo., 149 NLRB 1525.Massachusetts Institute of TechnologyandResearch,Develop-ment and Technical Employees Union,Petitioner.Case No.1-RC-8166.May 13,1965DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing in this case was held beforeHearing Officer Orlando Rodio.The Hearing Officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersBrown and Jenkins].Upon the entire record in this case, including the briefs of the par-ties, the Board makes the following findings :The Petitioner seeks to represent a unit consisting of certain employ-ees working at the Computation Center of the Massachusetts Instituteof Technology.The Employer, hereinafter also referred to as theInstitute, concedes that it is engaged in commerce within the meaningof the Act, but contends that since the activities of the ComputationCenter are educational rather than commercial in nature, the Board, inthe exercise of its discretion, should not assert jurisdiction in thisproceeding.The Employer is an independent, nonprofit, educational institutionlocated at Cambridge, Massachusetts. It is organized into five aca-demic schools; namely, Architecture and Planning, Engineering,Humanities and Social Sciences, Management, and Science.Thereare about 7,000 students at the Institute, more than 3,500 of whom arestudying for undergraduate degrees.There are also about 800 mem-bers of the faculty and a supporting teaching staff of 600. The Insti-tute is located on a residential campus of 120 acres fronting the Charles152 NLRB No. 64. MASSACHUSETTSINSTITUTE OF TECHNOLOGY599River in Cambridge, opposite Boston. In addition to the Institute'steaching and research laboratories, there are also a number of inter-departmental laboratories which were established to facilitate researchin fields crossing the lines of traditional disciplines.One of theseinterdepartmental laboratories is the Computation Center, the facilityinvolved herein.The Computation Center was established in 1956 as a joint under-taking of the Institute and the International Business Machines Cor-poration, herein referred to as IBM. The operating agreement betweenthe Institute and IBM provides that the Computation Center shall bedevoted to "education, research and problem solution in the field ofmachine methods of data processing." In order further to encouragethe broad goals of the Center, the operating agreement provides thatother institutions of higher learning in the New England area shall beinvited to participate in its program without charge; at the presenttime, about 50 colleges and universities utilize the facilities of the Cen-ter.'-The Center occupies part of the basement, most of the first floor,and a part of the second floor of Building 26, which is located in themiddle of the campus. The Center was constructed by the Institutewith funds received from IBM, and IBM is the largest financial con-tributor to the Center.Thus, IBM provides the basic 7094 computerand its auxiliary equipment, assumes responsibility for the ma;nte-nance of these machines, provides funds to cover a large part of theCenter's operating expenses, and provides approximately $60,000 peryear to support the IBM Research Appointment Program.2 On theother hand, the Institute is alone responsible for the operation andadministration of the Center.The director of the Center, ProfessorPhilipM. Morse, is responsible to the vice president for researchadministration of the Institute.The Computation Center is available to employees of the Institutefor 7 hours per day and to the participating colleges and universitiesfor a like period. IBM has exclusive use of the Center for its own pur-poses, namely program and language development, for 7 hours perday.However, IBM's employees, whom the Petitioner does not seekto represent, have little, if any, contact with Institute personnel.TheCenter is utilized for research primarily by faculty members and bygraduate and undergraduate students working under the supervisionof faculty members.Thus, for example during the period betweenJuly 1 and December 31, 1963, the computers at the Center were usedin connection with 696 problems; 37 percent of these problems wereinitiated by members of the faculty of the Institute and participating'In the 6-month period July through December 1963, the Institute utilized the com-puters at the Center in connection with 551 problems and for a total of 1,316 hours ; otheruniversities made such use in connection with 145 problems and for a total of 205 hours.2During fiscal 1965,the Center budgeted$948,000 for operating expenses,of which sumIBM contributed$688,000. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDinstitutions, and 49 percent were initiated by graduate students; fur-ther, 41 percent of these problems were related to theses; 6 percent wererelated to classroom work; and the remainder to various forms ofresearch activity.Additionally, during the month of November 1964,81 applications for use of the Center were approved by the Institute; ofthe applicants, 70 were graduate students of the Institute and 11 werefaculty and graduate students of the participating educationalinstitutions.In order to make use of the Center, the faculty member or studentmust first obtain the approval of the head of his department and thenmust file an application with the Center; if a committee of the Centerapproves the application, the applicant's material is processed at theCenter, and the applicant receives the results in printed form.Theapplicant then makes a report which is submitted to the Center .3 Thefaculty member may publish the results or use them in connection withthis teaching; the student may base his thesis on the results of theresearch.A portion of the work done at the Center is sponsored,through the Institute's division of sponsored research, in whole or inpart by Government agencies and commercial firms. Thus, a facultymember who wishes to obtain financial aid for his research projectconsults with the division of sponsored research which submits thefaculty member's proposal to prospective sponsors, including govern-mental and commercial firms.The division of sponsored research,which is purely an administrative agency of the Institute, is respon-sible for negotiating any contracts which may result and for the admin-istration of all such contracts except those at the Lincoln Laboratory .4During the period between July 1 and December 31, 1963, 43 percentof the problems originating at the Institute for which computers at thecenter were used were supported through the division of sponsoredresearch.The Institute pays the salary of faculty members engagedin sponsored research, and these faculty members may be released fromsuch teaching duties to allow them more time to work on the projects.The sponsors receive a copy of the final report prepared by the facultymember who headed the project, and in many cases scientific reportsbased on the research are disseminated. IBM also provides funds fortraining for members of the faculty and graduate students who areknown as IBM research associates or assistants.Between July and December 1963, the computers located at the Cen-ter were being used in connection with approximately 43 courses at theS As indicated below, where the project is sponsored by the Government or a commercialfirm, it will also receive a copy of the report; copies of the report are apparently alsogiven to the department of the university involved.'Lincoln Laboratory is a project which was undertaken by the Institute exclusivelyfor the Defense Department. SeeMassachusetts Institute of Technology(LincolnLaboratory),110 NLRB 1611. MASSACHUSETTS INSTITUTE OF TECHNOLOGY601Institute and the other participating institutions, and approximatelyhalf of these courses were concerned directly with the teaching of com-putation processes and programing methods. The Center also sponsorsa series of seminars which are held during the academic year at whichleading researchers in the fields of machine computation and computertechnology are invited to speak.Also under the management and operation of the Center are twoother facilities, the so-called project MAC 5 and the cooperative com-puter laboratory, herein referred to as CCL. Project MAC is locatedon Technology Square, adjoining the campus, and contains equipmentsimilar to that in the Center. It is sponsored by the Office of NavalResearch on behalf of the Advanced Research Project Agency of theDepartment of Defense and was established for a specific researchfunction, namely, the compatible time-sharing system (CTSS).6 TheCenter furnishes the personnel who operate project MAC's large IBM709 computer, its auxiliary equipment, and several other computersand card-punching equipment.CCL is used primarily by the Insti-tute's research groups in nuclear science and houses a 709 computerpurchased from IBM. CCL was, however, due to be terminated as ofMarch 1, 1965.Section 2 (2) of the Act, which defines the term "employer," does notexpressly exclude educational or research institutions.However, thelegislative history of that section shows clearly that when the 1947amendments were enacted, Congress was aware of the Board's policythat "only in exceptional circumstances and in connection with purelycommercial activity of such [nonprofit] organizations have any of theactivities of such organizations or of their employees been consideredas affecting commerce so as to bring them within the National LaborRelations Act." 7 In theColumbia Universitycase, the Board reem-phasized its intention not to assert jurisdiction over nonprofit educa-tional institutions "where the activities involved are non-commercialin nature and intimately connected with the charitable purposes andeducational activities of the institution." 8There, the Board decidedthat the operation of the Columbia University library was both non-commercial and intimately connected with the university's educationalpurposes, and accordingly declined to assert jurisdiction.On the6MAC is an acronym derived from two titles: "Machine-Aided Cognition," which ex-presses the broad project objective,and "Multiple-Access Computers,"which describes itsmajor tool.6This is a system whereby several problems may be fed into the machine at one timefor solution without having to wait for the computer to solve one problem before anothermay be fed into it7 Rept. No. 510,80th Cong,1st sess. p. 32; 1 Leg. Hist.of the Labor-ManagementRelationsAct of 1947,505, 536See also,Office Employees International Union, Local 11v. N.L.R.B.,353 U S 313, 318, 319.6 Trustees of Columbia University in the City of New York,97 NLRB 424, 427. 602DECISIONSOF NATIONALLABOR RELATIONS BOARDother hand, where the activities involved were commercial in the gen-erally accepted sense of the term, the Board has not exempted the non-profit institution from the operation of the Act.'The Petitioner contends that the activities of the Center are of acommercial character and warrant the assertion of jurisdiction over itsoperations.However, as the Center's research program is in our viewan integral part of the Institute's educational function, it would noteffectuate the purposes of the Act to assert jurisdiction herein.Thus;the Center is owned and operated by the Institute; its purpose is toprovide the Institute and other educational institutions with a facilityfor "education, research and problem solution"; the Center is utilizedin connection with courses at the Institute and its operations are other-wise closely linked with those of the Institute; the Center is utilizedfor research primarily by faculty members and students at the Insti-tute and at other participating universities; the results of research atthe Center contribute directly to the educational function of these insti-tutions; and while the Center is in large measure supported by IBM,the employees sought perform no activity directly for the benefit ofIBM or any commercial firms.'°The Petitioner, in urging that we should assert jurisdiction over theCenter, relies particularly on our decisions inWoods Hole Oceano-graphic Institution11andMassachusetts Institute of Technology(Lincoln Laboratory)."However, the oceanographic institution inWoods Holewas neither itself a degree-conferring institution nor wasit connected with such institution; virtually its sole function was theperformance of research for the Federal Government. In those cir-cumstances, the Board found inWoods Holethat the institution wasu See, for example,The Sunday School Board of the Southern Baptist Convention, 92NLRB 801 (a corporation editing and publishing religious literature) ;Port Arthur Col-lege,92 NLRB 152 (a college operating a commercial radio station).10Although IBM employees utilize the Center during one 7-hour shift,as noted, thePetitioner does not seek these IBM employees and they have virtually no contact withInstitute employees at the Center.Under the operating agreement between IBM and theInstitute,if an employee of the Institute makes or conceives any invention in connectionwith the Center'smachines,IBM receives a nonexclusive,paid-up, royalty-free licensethroughout the world to practice such invention;and, in the event the Institute elects notto file a patent application on the invention,IBM may file on behalf of the Institute anappropriate patent application.While under these contract provisions,IBM wouldobtain certain benefits from the operations of the Center,we believe that this factor isoutweighed by the educational aspects of the Center's operations.In this latter respect,this case differs materially fromCalifornia Institute of Technology,102 NLRB 1402,where the Board assertedjurisdiction over a wind tunnel operated by the Institute.There,the tunnel was sponsored,financed,and owned by five aircraft firms, these firmsused the tunnel to test model aircraft;the staff of the tunnel consulted with the aircraftcompanies to determine how to use the tests;employees of the aircraft companies par-ticipated in the testing of models ; and the Institute issued an individual report to theparticipating companies.It is apparent that there,unlike here,the wind tunnel was oper-ated substantially for the direct benefit of commercial firms.11 143 NLRB 568.'l Supra,footnote 4 MASSACHUSETTS INSTITUTE OF TECHNOLOGY603"literally in the business of doing business with the Federal Govern-ment" in much the same fashion as a profit-making concern, and thatits activity was beneficial to private industry and exerted a substantialimpact upon commerce.Here, however, the Center's research activitiesare, as noted, intimately connected with, and an integral part of, theeducational program of the Institute and other concededly nonprofiteducational institutions.InMassachusetts Institute of Technology(Lincoln Laboratory), supra,the Board, relying on the facts that theInstitute undertook the Lincoln Laboratory project exclusively for theDefense Department, the project was wholly financed by the FederalGovernment and was classified, and the research was performed in alaboratory situated 18 miles from the Institute's campus and was notintimately associated with the Institute's educational programs, foundthat the Lincoln Laboratory met the Board's standards for assertionof jurisdiction over establishments affecting national defense.Here,however, it is not contended, and the record does not show, the Centerhas any impact on national defense.More apposite, we believe, is the Board's recent decision inUniver-sity of Miami, Institute of Marine Science Division,13where the Boardrefused to assert jurisdiction over a vessel operated for research pur-poses by the University's Institute of Marine Science.DistinguishingtheWoods Holecase, the Board found that although the Institute wassubstantially supported by the Federal Government, its research activ-ities "contribute directly to its curriculum and program for the prac-tical training of scientists," and therefore, the research program was"an integral aspect of the Institute's overall educational function."In reaching this conclusion, the Board relied, among other things, onthe facts, also present here, that the operations of the Institute werecontrolled by the university; all research projects were integrated withthe university's educational program and had an "educational connota-tion"; ideas for research projects originated with the professional staff;and research at the Institute was frequently used as a basis for sem-inars and for use in dissertations.On the basis of the foregoing and the entire record, we conclude thatthe activities of the Center are primarily educational rather than com-mercial in character.We find, accordingly, that it would not effectuatethe purposes of the Act to assert jurisdiction herein, and we shall there-fore dismiss the petition.14[The Boarddismissedthe petition.]13 146 NLRB 1448.14Universityof Miami, Institute of Marine Science,supra; Young Men's ChristianAsso-ciation ofPortland, Oregon,146 NLRB 20.